JENNINGS, J.
In support of his motion to dismiss this appeal for appellant’s failure to have filed a transcript of the record within the time prescribed by law, respondent has filed the certificate of the county clerk in accordance with the *310provisions of rule VI of the Rules for the Supreme Court and • District Courts of Appeal. The facts stated in the certificate are uncontradicted. It appears therefrom that notice of appeal was filed on December 24, 1934; that on the same date notice was filed with the county clerk to prepare a transcript of the record to be used on appeal; that no transcript has been filed pursuant to section 953a of the Code of Civil Procedure; that on July 29, 1935, the trial court entered its order granting respondent’s motion to dismiss the proceedings for preparation of a transcript on appeal. Other than the above-mentioned certificate and this motion for dismissal nothing has been filed with this court. Respondent’s motion is therefore in order and should be granted. (Capley v. Clark, 112 Cal. App. 427 [296 Pac. 898]; Ciani v. Dubuque F. & M. Ins. Co., 1 Cal. App. (2d) 379 [36 Pac. (2d) 658]; Bales v. Metropolitan Casualty Ins. Co., 3 Cal. App. (2d) 43 [38 Pac. (2d) 799].)
The appeal is dismissed.
Barnard, P. J., and Marks, J., concurred.